Citation Nr: 0907993	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  06-21 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability to include as secondary to service-connected 
chronic lumbar strain with degenerative joint disease and 
spinal stenosis.  

2.  Entitlement to service connection for a left knee 
disability to include as secondary to service-connected 
chronic lumbar strain with degenerative joint disease and 
spinal stenosis.  

3.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  In August 2007, the Board remanded this 
case.  

The Veteran has raised the issue of service connection for 
left shoulder and left knee disabilities as due to service-
connected right knee disability.  The Board refers these 
matters to the RO for appropriate action.  

The issue of service connection for hepatitis C is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A left shoulder disability is not related to service or 
to service-connected chronic lumbar strain with degenerative 
joint disease and spinal stenosis.

2.  A left knee disability is not related to service or to 
service-connected chronic lumbar strain with degenerative 
joint disease and spinal stenosis.


CONCLUSIONS OF LAW

1.  A left shoulder disability was not incurred in or 
aggravated by service and arthritis may not be presumed to 
have been incurred or aggravated therein nor is a left 
shoulder disability proximately due to, the result of, or 
aggravated by a service-connected chronic lumbar strain with 
degenerative joint disease and spinal stenosis.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310(a) (2008).

2.  A left knee disability was not incurred in or aggravated 
by service and arthritis may not be presumed to have been 
incurred or aggravated therein nor is a left knee disability 
proximately due to, the result of, or aggravated by a 
service-connected chronic lumbar strain with degenerative 
joint disease and spinal stenosis.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
VCAA letter was sent in September 2004 which fully satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letter told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  ).  In particular, the VCAA 
notification: (1) informed the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) informed the claimant about the information 
and evidence that VA will seek to provide; and (3) informed 
the claimant about the information and evidence that the 
claimant is expected to provide.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Mayfield III).  As 
a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded a VA 
examination in February 2008.  38 C.F.R. § 3.159(c)(4).  The 
records satisfy 38 C.F.R. § 3.326.

The Veteran was also provided information regarding the 
appropriate disability rating or effective date to be 
assigned in March 2006.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Competency and Credibility

The Veteran contends that his current left shoulder and left 
knee disabilities are etiologically related to service and/or 
his service-connected low back disability.  With regard to 
lay evidence, the Board must initially evaluate if the 
evidence is competent.  If so, credibility must be assessed.  

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the Veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the Veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the Veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the Veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issues do not involve simple diagnoses.  See Jandreau; 
see also Woehlaert.  The Veteran is not competent to provide 
more than simple medical observations.  The current diagnoses 
may not be diagnosed via lay observation alone and the 
Veteran is not competent to provide a complex medical opinion 
regarding the etiology of the claimed disabilities.  See 
Barr.  Thus, the Veteran's lay assertions are not competent 
or sufficient in that regard.  


Service Connection

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 
Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  In this case, the Veteran does not assert that 
claimed disabilities were incurred in combat.  Thus, 38 
U.S.C.A. § 1154(b) is not for application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

In addition, arthritis will be presumed to have been incurred 
in or aggravated by service if it had become manifest to a 
degree of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

If lay testimony is determined to be credible, it establishes 
two of the three elements required for service connection 
under 38 C.F.R. § 3.303(b): (1) that the condition was 
"noted" in service, and (2) evidence of post-service 
continuity of the same symptomatology.  See Savage v. Gober, 
10 Vet. App. 488 (1997).  The third element, evidence of a 
relationship between the present disability and the 
postservice symptomatology, may be established through lay 
testimony if the relationship and the disability are capable 
of lay observation.  See id; Hickson v. West, 12 Vet. App. 
247, 253 (1999).  However, laypersons are not competent to 
render medical opinions.  Barr; see also Grover v. West, 12 
Vet. App. 109, 112 (1999). 

As noted above, the Veteran in this case is not competent to 
provide more than a simple medical observation.  The Veteran 
is not competent to make a complex medical diagnosis or to 
provide a medical opinion regarding the etiology thereof.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The service treatment records reflect that in February 1970, 
the Veteran complained of having tightness in his shoulder.  
A diagnosis of a left shoulder disability was not made.  In 
September 1970, the Veteran complained of having left calf 
stiffness as well as ligament pain.  X-rays of the left knee 
were performed.  The service treatment records do not reflect 
any diagnosis of a left knee disorder.  The Veteran underwent 
a separation examination in December 1970.  Physical 
examination revealed that the upper extremities, lower 
extremities, musculoskeletal system, and neurological system, 
were all normal.  

Post-service, in April 1973, June 1974, and October 1978, the 
Veteran submitted claims for VA service-connected 
compensation benefits.  He did not claim any left shoulder or 
left knee disabilities at those times.  

In a July 1979 rating decision, service connection was 
granted for chronic lumbar strain and a non-compensable 
rating was assigned.  

The Veteran was afforded a VA examination in February 1979.  
The Veteran did not complain of any left shoulder or left 
knee disabilities nor were any diagnoses made on examination.  

The Veteran received post-service private medical treatment.  
The earliest records are dated in the 1980's and they pertain 
to treatment for the spine.  

In June 1999 and October 2000, the Veteran was afforded VA 
examinations.  The Veteran did not complain of any left 
shoulder or left knee disabilities nor were any diagnoses 
made on examination.  

In July 2001, the Veteran was afforded another VA 
examination.  At that time, the Veteran reported that he had 
injured his right knee at the same time that he injured his 
back during service.  The Veteran did not report any left 
knee injury or disease nor did he report having left shoulder 
disability.  Left shoulder and left knee disabilities were 
not diagnosed.  

In August 2004, correspondence was received from the Veteran 
in which he reported that he had left shoulder and left knee 
disabilities.  

Thereafter, additional VA treatment records were received.  

VA treatment records dated in December 2003 revealed that the 
Veteran reported that he inured both his knees during 
service.  On x-ray, the Veteran had a moderate sized spur on 
the superior pole of the left knee; otherwise, there were no 
abnormalities.  Records dated in February 2004 provided a 
provisional diagnosis of osteoarthrosis of the knee.  March 
2004 x-rays of the left shoulder revealed mild bony spurring 
of the left acromioclavicular joint.  In August 2005, the 
Veteran underwent a magnetic resonance imaging (MRI) of the 
left shoulder which revealed severe degenerative joint 
disease of the acromioclavicular joint with synovial 
hypertrophy as well as possible bursitis.  In August 2005, 
the Veteran reported having left shoulder pain.  

December 2005 x-rays revealed minimal degenerative joint 
disease of the left knee and femopatellar joints as well as 
mild patellar osteophytes.  Also, December 2005 records noted 
that the Veteran had bilateral knee pain attributed to a 
history of injury while in service.  At this juncture, the 
Board notes that the Veteran had a right knee injury during 
service for which he is service-connected.  As indicated 
above, there was no documented left knee injury and there was 
no review of those records by this VA physician.  Rather, the 
Veteran provided the history.  

In October 2005, the Veteran reported bilateral knee pain and 
left shoulder pain.  April 2007 records indicated that a 
March 2007 MRI (also of record) of the left shoulder revealed 
degenerative joint disease with a small amount of fluid in 
the acromioclavicular joint with resulting moderate to severe 
impingement at the myotendinous junction of the supraspinous 
muscles as well as tendinitis throughout the tendon 
especially at the myotendinous junction.  

In February 2006, the Veteran was afforded a VA examination.  
The diagnoses included degenerative joint disease/instability 
of the knees and left shoulder.  

In June 2006, the Veteran reported having left shoulder pain.  

A December 2006 letter from a VA physician indicated that the 
Veteran was receiving medical care for a permanent 
disability.  The specific disability was not indicated.  

In May 2007, the Veteran's knees were examined.  The 
diagnosis was bilateral degenerative joint disease of the 
knee.  In June 2007, the Veteran underwent an MRI of his left 
shoulder which revealed findings consistent with the prior 
MRI.  Also, a June 2007 letter from a VA physician noted that 
the Veteran was enrolled in a pain clinic to include 
treatment for his left shoulder and left knee.  

In September 2007, the Veteran was afforded a VA examination.  
The claims file was reviewed.  The Veteran reported that he 
was thrown from a blast during service and injured his low 
back, neck, and right knee.  He did not mention the left 
shoulder or left knee.  The examination was limited to low 
back, neck, and right knee disabilities.  

In October 2007, the Veteran testified at a personal hearing.  
With regard to the left knee and the left shoulder, the 
Veteran related that he did not have problems until 1999-
2000.  He stated that he felt that his left knee and left 
shoulder problems were due to his shifting his weight due to 
service-connected right knee and back disabilities.  

In December 2007, the RO granted service connection for, in 
pertinent part, diminished sensory response of the left lower 
extremity as due to service-connected low back disability.  
This disability is considered to be separate from his claim 
for a left knee disability.  

In February 2008, the Veteran was afforded a VA examination.  
The claims file was reviewed.  The Veteran indicated that 
when he was in the service, not during combat, he injured his 
left knee when he was moving equipment.  In addition, the 
Veteran indicated that he had left knee and left shoulder 
disabilities were related to his service-connected low back 
disability.  A physical examination was undertaken and x-rays 
were performed.  The diagnoses were deformity of the distal 
end of the left clavicle with tiny bony formation and mild 
separation of the glenohumeral joint; tiny bones spurts of 
the posterior aspect of the upper and lower patella of the 
left knee as well as a moderate size bone spurt at the 
anterior end of the upper patella.  The examiner opined that 
the left knee peri-patellar osteoarthritic changes were less 
likely than not caused by the Veteran's low back disability.  
The examiner indicated that the service treatment records did 
not show any documentation of left knee disability.  The 
examiner indicated that the opinion was based on the 
Veteran's history; the examiner's evaluation/examination of 
the Veteran; review of radiographic evidence; thorough review 
of the Veteran's medical records, claims folder and service 
treatment records; and lack of medical research or other 
substantiation of a correlation between the left knee 
disability and the low back disability.  He also opined that 
the x-rays did not currently show degenerative joint disease, 
but were more indicative of peri-patellar osteoarthritic 
changes.  

With regard to the left shoulder, the examiner stated that 
the Veteran's left shoulder disability, including his pain, 
was less likely than not caused by his low back disability.  
The examiner indicated that the service treatment records did 
not show any documentation of left shoulder disability.  
Again, the examiner indicated that the opinion was based on 
the Veteran's history; the examiner's evaluation/examination 
of the Veteran; review of radiographic evidence; thorough 
review of the Veteran's medical records, claims folder and 
service treatment records; and lack medical research or other 
substantiation of a correlation between the left shoulder 
disability and the low back disability.  

Direct Service Connection

As noted, the Veteran had no inservice diagnosis of either a 
left shoulder or a left knee disability.  The separation 
examination for both the left shoulder and left knee was 
normal.  Post-service, there is no evidence of manifestations 
or diagnosis of arthritis of the left shoulder or left knee 
within the initial post-service year.  

Although the Veteran filed claims of service connection for 
other disabilities in 1973, 1974, and 1978, he did not 
mention his left shoulder or left knee.  A veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim.  Shaw v. Principi, 3 Vet. App. 365 
(1992).

Likewise, there is no medical evidence dated contemporaneous 
to service and for over 20 years which reflects any left 
shoulder or left knee disabilities or complaints thereof.  
The silence and the normal findings constitute negative 
evidence.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).

The passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).

From the 2000's, the Veteran has had diagnoses of left 
shoulder and left knee disabilities, including arthritis.  
However, there is no competent evidence attributing these 
diagnoses to service or dating the onset of arthritis to the 
one year presumptive period.  

In addition, the Veteran himself has been inconsistent 
regarding the onset of the claimed disabilities, initially 
indicating that they began during service and then stating 
that they began in 1999-2000 due to his low back disability.  
These inconsistencies cast doubt on the Veteran's 
credibility.  Further, his statements are unsupported by the 
documentary record.  As noted, the Veteran's left shoulder 
and left knee were normal when he separated from service and 
there were  no complaints, findings, treatment, or diagnosis 
for over two decades, even though he was being treated for 
other medical problems.  His current VA examination concluded 
that there was no supporting documentation of inservice left 
shoulder or left knee disabilities.  There is simply no 
supporting credible evidence of an etiological nexus between 
current left shoulder and left knee disabilities and service.  

Further, to the extent that an examiner noted the Veteran's 
history of a painful left knee due to an inservice injury, a 
report by an examiner which records the Veteran's history as 
provided by him is not verification of that history, rather, 
they are the same as the Veteran's own statements.  See 
LeShore v. Brown, 8 Vet. App. 406 (1995); see also Reonal v. 
Brown, 5 Vet. App. 458 (1993).

Accordingly, direct service connection is not warranted.  

Secondary Service Connection

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  A claim for 
secondary service connection generally requires competent 
evidence of a causal relationship between the service-
connected disability and the nonservice-connected disease or 
injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  
There must be medical evidence of a current disability; 
evidence of a service-connected disability; and medical 
evidence of a nexus between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 
(1995).

With regard to the matter of establishing service connection 
for a disability on a secondary basis, the Court has held 
that there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 
7, 2006).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Court's decision in Allen, which, as noted 
above, addressed the subject of the granting of service 
connection for the aggravation of a nonservice-connected 
condition by a service-connected condition.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).  The existing provision at 
38 C.F.R. § 3.310(b) was moved to sub-section (c).  Under the 
revised section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected 
disease, will be service connected.  However, VA will 
not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation 
or by the earliest medical evidence created at any time 
between the onset of aggravation and the receipt of 
medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  
The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. Part 4) and determine the extent 
of aggravation by deducting the baseline level of 
severity, as well as any increase in severity due to the 
natural progress of the disease, from the current level.

See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310(b) (2007)).

Although it was expected that the intended effect of the 
amendment was to conform VA regulations to the Allen 
decision, the regulatory amendment effectively resulted in a 
change in the law.  While the overall intention of the 
amendment to 38 C.F.R. § 3.310(b) was to implement the Allen 
decision, the amended 38 C.F.R. § 3.310(b) clearly institutes 
additional evidentiary requirements that must be satisfied 
before aggravation may be conceded and service connection 
granted.  In addressing the imposition of this new 
evidentiary requirement, the regulatory comments cite to 
38 U.S.C. § 501 as the supporting authority, and not Allen.  
See 71 Fed. Reg. 52,744-45 (Sept. 7, 2006).

A review of the regulatory comments make clear that, 
ultimately, it is the Veteran's responsibility to support his 
or her claim by providing evidence of the baseline level of 
severity, and that it is not enough merely that an examiner 
concludes that there is "aggravation."  See 71 Fed. Reg. 
52,745 (Sept. 7, 2006).  

In sum, 38 C.F.R. § 3.310(b) appears to place substantive 
evidentiary restrictions on a veteran before aggravation may 
be conceded, and these restrictions appear to have no basis 
in the Allen decision itself.  

However, in this case, the Veteran's claim was filed prior to 
the effective date of the revised regulation (October 10, 
2006).  As such, the Board finds that the prior version of 
the regulation is more advantageous to the Veteran and should 
be applied.  When a regulation changes and the former version 
is more favorable, VA can apply the earlier version of the 
regulation for the period prior to, and after, the effective 
date of the change.  See generally, Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003.  

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin.  

In this case, there is a competent medical opinion which 
concludes that the current left shoulder and left knee 
disabilities are not etiologically related to the Veteran's 
low back disability.  See February 2008 VA examination.  The 
Board attaches the most probative value to this opinion, as 
it is well reasoned, detailed, consistent with other evidence 
of record, and included an access to the accurate background 
of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (Factors for assessing the probative value of a 
medical opinion include the thoroughness and detail of the 
opinion.).

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the Veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  See Cohen.  

Accordingly, secondary service connection is not warranted.  


Conclusion

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claims, and they must be denied.


ORDER

Service connection for a left shoulder disability to include 
as secondary to service-connected chronic lumbar strain with 
degenerative joint disease and spinal stenosis is denied.

Service connection for a left knee disability to include as 
secondary to service-connected chronic lumbar strain with 
degenerative joint disease and spinal stenosis is denied.  


REMAND

The Veteran has a current diagnosis of hepatitis C.  

The Board notes that a VA "Fast Letter" issued in June 2004 
(Veterans Benefits Administration (VBA) Fast Letter 04-13, 
June 29, 2004) identified "key points" that included the fact 
that hepatitis C is spread primarily by contact with blood 
and blood products, with the highest prevalence of hepatitis 
C infection among those with repeated, direct percutaneous 
(through the skin) exposure to blood (i.e., intravenous drug 
users, recipients of blood transfusions before screening of 
the blood supply began in 1992, and hemophiliacs treated with 
clotting factor before 1987).  In Fast Letter 04-13, it is 
noted that "occupational exposure to HCV [hepatitis C virus] 
may occur in the health care setting through accidental 
needle sticks.  A veteran may have been exposed to HCV during 
the course of his or her duties as a military corpsman, a 
medical worker, or as a consequence of being a combat 
veteran."  The Fast Letter indicates, in its Conclusion 
section, that the large majority of hepatitis C infections 
can be accounted for by known modes of transmission, 
primarily transfusion of blood products before 1992, and 
injection drug use.  See also VBA All Station Letter 211B 
(98-110) November 30, 1998; VBA Training Letter 211A (01-02) 
April 17, 2001 (major risk factors for hepatitis C include IV 
drug use, blood transfusions before 1992, hemodialysis, 
intranasal cocaine, high-risk sexual activity, accidental 
exposure while a health care worker, and various kinds of 
percutaneous exposure such as tattoos, body piercing, 
acupuncture with non-sterile needles, shared toothbrushes or 
razor blades).  VA has recognized that transmission of 
hepatitis C through jet injectors is "biologically plausible" 
and that it is essential that a report on which a 
determination of service connection is made include a 
discussion of all modes of transmission.  VBA Fast Letter 04- 
13, June 29, 2004.

Subsequent to the Board's prior August 2007 remand, the 
Veteran testified at a personal hearing.  The Veteran 
reported that during service, he handled wounded and dead 
soldiers, pulling them out of helicopters, during his service 
as a combat engineer.  He related that he did not use 
protective gloves.  He related that he had cuts when handling 
the soldiers.  The Veteran stated that he felt inservice 
headaches were symptoms of his hepatitis C.  

The Board notes that the RO has verified the Veteran's combat 
status and awarded service connection for post-traumatic 
stress disorder (PTSD) based on combat service.  In light of 
the foregoing, the Veteran should be afforded a VA 
examination to determine the etiology of his currently 
diagnosed hepatitis C.

Accordingly, this matter is REMANDED for the following 
actions:

1.  Schedule the Veteran for a VA 
examination.  The claims file must be 
made available to the examiner and the 
examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  Any indicated tests should be 
accomplished.  A rationale for any 
opinion expressed should be provided.

The examiner should opine as to whether 
it is more likely than not, less likely 
than not, or at least as likely as not, 
that hepatitis C is etiologically related 
to the Veteran's military service.  The 
examiner should discuss the Veteran's 
preservice, inservice, and post-service 
risk factors.  

2.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the Veteran should be provided 
with a supplemental statement of the case 
as to the issues on appeal, and afforded 
a reasonable period of time within which 
to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


